64 F.3d 672
NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.In re David KOO.
No. 95-1393.
United States Court of Appeals, Federal Circuit.
July 7, 1995.
ORDER

1
Upon consideration of the unopposed motion of the Commissioner of Patents and Trademarks to dismiss the captioned appeal for lack of jurisdiction,

IT IS ORDERED THAT:
1) The captioned appeal is dismissed;  and

2
2) The appellant has sixty days from the date of this order to file an appropriate amendment or showing of facts pursuant to 37 CFR Sec. 1.196(b).